DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-20 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the closes prior art of record, for instance, the admitted prior art of record CN107889255 discloses establishment of PDU session, receiving QoS including data unit, PDU, and setting  QoS parameters  of policy and charging rules for establishing PDU sessions for the user device; and prior art Reith  (US 20180220358) discloses receiving requests from a plurality of network entities for accessing the at least one network resource within a charging period, each request comprising an electronic bid value competing with other network entities for accessing the at least one network resource, wherein the brokering entity is configured to select a network entity from the plurality of network entities, the selected network entity being associated with a bid value fulfilling a selection rule, and to grant the selected network entity access to the at least one network resource within the charging period; Zhang (US 20180077024) as Network Function Virtualization techniques, will be employed by future generations of mobile networks, including so-called fifth generation (5G) communications networks. It should also be understood that a service provider or network operator can obtain 
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of receiving, by one or more computing devices, for a first network slice of a plurality of available network slices, one or more selection criteria that is based on billing rate information associated with the first network slice; selecting, by the one or more computing devices, based on the one or more selection criteria, the first network slice; and causing, by the one or more computing devices, a protocol data unit session to be established for the user device, wherein the protocol data unit session is associated with the first network slice (Claim 1);  receive, for a first network slice of a plurality of available network slices, one or more selection criteria that is based on billing rate information associated with the first network slice; select, based on the one or more selection criteria, the first network slice; and cause a protocol data unit session to be established for the user device, wherein the protocol data unit session is associated with the first network slice (Claim 8), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190075552 to Yu et al: Processing circuitry configured to decode a radio resource control (RRC) request message from the UE for establishing a connection between the UE and a UPF of a 5G NR architecture in a network slice.
US 20190289444 to Sanarath et al: responding to demand-based charging in a communication network, such as a 5G wireless communication network. Service providers and/or infrastructure providers adjust network usage pricing dynamically based on demand.
US 11082244 to McNamee et al: A computing device may be configured to receive a request to instantiate a new network slice from a component in the telecommunication system.
US 20190327102 to Ashwood et al: Distributed processing of digital currency transactions in existing network elements and allows for each node to act as a revenue source by charging for provided services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644